Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.  

Allowable Subject Matter
Claims 1, 21-24, 26-28 & 31-43 are allowed.      							       The following is an examiner's statement of reasons for allowance: 

Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a microelectronic device, comprising: a graphitic layer including at least one layer of graphene over a semiconductor substrate having a first conductivity type; a backgate region having the first conductivity type in the semiconductor substrate; wherein at least one of the first contact field region and the second contact field region has a second conductivity type.
The most relevant prior art reference due to Lin et al. (Pub. No.: US 2011/0114918 A1) substantially a microelectronic device, comprising: 
Par. 0035 & 0052-0054; Fig. 23 - graphene layer 214; semiconductor substrate 202; this prior art teaches that the substrate could be formed of doped semiconductor material such as Si; it is also clear that the substrate could be either p-type or n-type); 						a gate over the channel region (Par. 0055; Fig. 23 – gate 254); 					a first connection to the graphitic layer in the first contact region (Par. 0054; Fig. 23 – first connection 230 (source contact region)); 								a second connection to the graphitic layer in the second contact region  (Par. 0054; Fig. 23 – second connection 232 (drain contact region)); 							a first contact field region in the semiconductor substrate under the first contact region of the graphitic layer (Par. 0053-0054; Fig. 23 – the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region); and				a second contact field region in the semiconductor substrate under the second contact region of the graphitic layer (Par. 0053-0054; Fig. 23; – the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region); 		a backgate region having the first conductivity type in the semiconductor substrate under the channel region and between the first and second contact field regions at a top surface of the semiconductor substrate (Par. 0056; Figs. 23-24 – backgate 204; it could be formed of lightly doped polysilicon either of p-type or n-type; semiconductor substrate 202; at least a part the backgate region 204 could be considered to be between the first and second contact regions of the graphitic layer in a top view in the same way that the backgate of the instant application could be considered to be between the first and second contact regions (see Fig. 2I of the instant application – backgate 242, first contact region 230, second contact region 232); the Examiner would like to point out that in a cross-sectional view, the back gate and the first and second contact regions are not at the same height neither in the prior art of Lin nor in the instant application; also as mentioned above this prior art teaches that the substrate could be formed of doped semiconductor material such as Si; it is also clear that the substrate could be either p-type or n-type; this prior art does not put any restriction on the type of conductivity the substrate could have with respect to the conductivity type of the backgate region, i.e. the backgate region could have the same conductivity type as the substrate has), 				wherein the graphitic layer is isolated from the backgate region, the first contact field region, and the second contact field region (Par. 0052; Fig. 23 – isolated by the bonded oxide 206), and wherein at least one of the first contact field region and the second contact field region has a second conductivity type (Par. 0035; Fig. 23 – this prior art teaches that the substrate could be formed of doped semiconductor material such as Si; it is also clear that the substrate could be either p-type or n-type; this prior art does not put any restriction on the type of conductivity the substrate could have with respect to the conductivity type of the backgate region, we can assume the first contact field region and the second contact field region which are a part of the substrate has a second conductivity type when the backgate region has a first conductivity type).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 


Regarding Claim 21: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an integrated circuit, comprising: first and second contact field regions having a second conductivity type in a semiconductor substrate having an opposite first conductivity type; and a backgate region having the first conductivity type within the semiconductor substrate.
The most relevant prior art reference due to Lin et al. (Pub. No.: US 2011/0114918 A1) substantially an integrated circuit, comprising:					           			first and second contact field regions in a semiconductor substrate (Par. 0052-0056; Fig. 23 –  backgate 204; semiconductor substrate 202; the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region and the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region));												a backgate region within the semiconductor substrate between the first and second contact regions at a top surface of the semiconductor substrate (Par. 0056; Figs. 23-24 – backgate 204; it could be formed of lightly doped polysilicon either of p-type or n-type; semiconductor substrate 202; at least a part the backgate region 204 could be considered to be between the first and second contact regions of the graphitic layer in a top view in the same way that the backgate of the instant application could be considered to be between the first and second contact regions (see Fig. 2I of the instant application – backgate 242, first contact region 230, second contact region 232); the Examiner would like to point out that in a cross-sectional view, the back gate and the first and second contact regions are not at the same height neither in the prior art of Lin nor in the instant application).								an isolation dielectric layer over the backgate region (Par. 0052; Fig. 23 – isolation dielectric layer 206); 											a graphitic layer over the isolation dielectric layer (Par. 0052-0054; Fig. 23 - graphitic layer 214; isolation dielectric layer 206);									a first metallic connection to the graphitic layer over the first contact field region (Par. 0054; Fig. 23 – first metallic connection 240 (connecting to the source contact region 230)); 		a second metallic connection to the graphitic layer over the second contact field region (Par. 0054; Fig. 23 – second metallic connection 242 (connecting to the drain contact region 232)); and												a conductive gate over the graphitic layer and between the metallic connections Par. 0055; Fig. 23 – gate 254).										Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 21 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 21 is deemed patentable over the prior arts.

Regarding Claims 22-24 & 26-28: these claims are allowed because of their dependency status from claim 21.

 Regarding Claim 31: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of forming an integrated circuit, comprising: forming a well having a first conductivity type in a semiconductor substrate having the first conductivity type; forming first and second contact field regions having a second opposite conductivity type in the well, the first and second contact field regions being spaced apart by a backgate region of the well; forming an isolation dielectric layer over the backgate region; forming a graphitic layer over the isolation dielectric layer; forming a first metallic connection to the graphitic layer over the first contact field region and a second metallic connection to the graphitic layer over the second contact field region; and forming a conductive gate over the graphitic layer and between the metallic connections.
The most relevant prior art reference due to Lin et al. (Pub. No.: US 2011/0114918 A1) substantially discloses a method of forming an integrated circuit, comprising:				forming a well having a first conductivity type in a semiconductor substrate having the first conductivity type (Par. 0052-0054; Fig. 23 - semiconductor substrate 202, a part of the semiconductor substrate surrounding the substrate could be considered as a well);
forming first and second contact field regions in the well, the first and second contact field regions being spaced apart by a backgate region of the well (Par. 0053-0054; Fig. 23 – the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region and the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region));							forming an isolation dielectric layer over the backgate region (Par. 0052; Fig. 23 – isolation dielectric layer 206);								forming a graphitic layer over the isolation dielectric layer (Par. 0052-0054; Fig. 23 - graphene layer 214);										forming a first connection to the graphitic layer over the first contact field region and a second connection to the graphitic layer over the second contact field region (Par. 0054; Fig. 23 – first connection 230 (source contact region) and second connection 232 (drain contact region));  and											forming a conductive gate over the graphitic layer and between the connections (Par. 0055; Fig. 23 – gate 254).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 31 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 31 is deemed patentable over the prior arts.

Regarding Claims 32-40: these claims are allowed because of their dependency status from claim 31.

Regarding Claim 41: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an integrated circuit, comprising: a gated graphene component including: a metal oxide semiconductor (MOS) transistor formed in or over the semiconductor substrate, the MOS transistor having a gate dielectric layer with a thickness and a composition substantially equal to a thickness and a composition of the isolation dielectric layer.									
The most relevant prior art reference due to Lin et al. (Pub. No.: US 2011/0114918 A1) substantially discloses an integrated circuit, comprising: a gated graphene component including: 		a backgate region between first and second contact field regions in a semiconductor substrate (Par. 0052-0056; Fig. 23 –  backgate 204; semiconductor substrate 202; the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region and the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region));								an isolation dielectric layer over the backgate region (Par. 0052; Fig. 23 – isolation dielectric layer 206); 											a graphitic layer over the isolation dielectric layer (Par. 0052-0054; Fig. 23 - graphitic layer 214; isolation dielectric layer 206);									a first metallic connection to the graphitic layer over the first contact field region (Par. 0054; Fig. 23 – first metallic connection 240 (connecting to the source contact region 230)); 	Par. 0054; Fig. 23 – second metallic connection 242 (connecting to the drain contact region 232)); and												a conductive gate over the graphitic layer and between the metallic connections Par. 0055; Fig. 23 – gate 254).									

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 41 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 41 is deemed patentable over the prior arts.

Regarding Claim 43: this claim is allowed because of its dependency status from claim 41.

Regarding Claim 42: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an integrated circuit, comprising: a gated graphene component including: an NMOS transistor formed in or over the semiconductor substrate, wherein a dopant distribution of the first and second contact field regions is substantially equal to a dopant distribution of n-type source and drain regions of the NMOS transistor.							
Lin et al. (Pub. No.: US 2011/0114918 A1) substantially discloses an integrated circuit, comprising: a gated graphene component including: 		a backgate region between first and second contact field regions in a semiconductor substrate (Par. 0052-0056; Fig. 23 –  backgate 204; semiconductor substrate 202; the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region and the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region));								an isolation dielectric layer over the backgate region (Par. 0052; Fig. 23 – isolation dielectric layer 206); 											a graphitic layer over the isolation dielectric layer (Par. 0052-0054; Fig. 23 - graphitic layer 214; isolation dielectric layer 206);									a first metallic connection to the graphitic layer over the first contact field region (Par. 0054; Fig. 23 – first metallic connection 240 (connecting to the source contact region 230)); 		a second metallic connection to the graphitic layer over the second contact field region (Par. 0054; Fig. 23 – second metallic connection 242 (connecting to the drain contact region 232)); and												a conductive gate over the graphitic layer and between the metallic connections Par. 0055; Fig. 23 – gate 254).									

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 42 (the individual limitations may 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/02/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812